Citation Nr: 1128383	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder tear, posterior labrum, claimed as a left shoulder fracture, to include as secondary to a service-connected left wrist disability.

2.  Entitlement to service connection for cervical radiculopathy, C6-7, left upper extremity, claimed as a left arm condition, to include as secondary to a service-connected left wrist disability.

3.  Entitlement to service connection for cervical myositis, claimed as a cervical condition, to include as secondary to a service-connected left wrist disability. 


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The hearing was scheduled and held in April 2006.  The Veteran and his wife testified at that time and the hearing transcript is of record.

The Veteran's claims were previously before the Board in March 2008 and March 2010 and remanded for additional evidentiary development, to include obtaining outstanding U.S. Naval Hospital records and VA treatment records, as well as affording the Veteran a VA examination.  Unfortunately, another remand is required for the reasons discussed below.

The March 2008 remand order also referred for appropriate action the Veteran's claims of entitlement to increased disability ratings for service-connected asthma and a left wrist disability.  See also, Veteran's March 2005 statement.  To date, no action has been taken on these claims and they are again referred for any appropriate action.      

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran testified before a decision review officer in connection with the current claims in April 2006.  At that time (and for the first time), the Veteran raised the issue of entitlement to service connection for his disabilities on a secondary basis, to include as secondary to a service-connected left wrist disability.  See hearing transcript.  In this regard, the Board notes that the Veteran has been service-connected for residuals of a left wrist fracture since discharge from service.  Most recently, the Veteran's service-connected left wrist disability was evaluated as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5214, effective June 27, 2003.  

The decision review officer subsequently issued a supplemental statement of the case (SSOC) in September 2006 in which he denied the Veteran's service connection claims on direct and secondary bases.  To date, however, the Veteran has not been notified of the information and evidence needed to substantiate his service connection claims on a secondary basis.  On remand, therefore, the Veteran should be provided with a duty-to-inform notice regarding his service connection claims that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the AMC should provide the Veteran with complete VCAA notification and inform him of the type of information and evidence needed to substantiate his service connection claims on direct, presumptive, and secondary bases.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

The Veteran was most recently afforded a VA Compensation and Pension (C&P) examination in connection with the current claims in May 2009.  The examiner reviewed the claims file and noted that the Veteran sustained a left wrist fracture in service.  Following a physical examination and diagnostic testing, the Veteran was diagnosed as having left subacromial and subdeltoid bursitis as well as left acromioclavicular joint inflammation.  The Veteran was also found to have severe spinal canal stenosis at the cervical spine, mild to moderate degenerative disease at the cervical spine (more prominent at C6-7), cervical myositis, bilateral C6 radiculopathy, and left C7 radiculopathy.

The Veteran attributed these disabilities to his period of active service, including his service-connected left wrist disability.  The Veteran also acknowledged that he sustained a work-related neck injury in 1989 while working for the cable company.  According to the examiner, the Veteran's disabilities "are not related to or had its onset during service."  Rather, the examiner concluded that the Veteran's disabilities were "more likely" related to his work-related injury which resulted from pulling and lifting heavy cable.  

Unfortunately, the Board finds that another remand is required in this instance since it appears that the May 2009 VA examiner failed to take into account the Veteran's report of continuity of symptoms since discharge from service or his contentions that his current disabilities were secondary to a service-connected left wrist disability.  On remand, therefore, the Veteran should be afforded another VA examination to address these issues.

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from February 15, 2006.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment since discharge from service for his left shoulder, cervical spine, and cervical radiculopathy disabilities that are not already of record.  The Veteran should also be asked to provide any and all documentation, including worker's compensation records, related to the 1989 work-related neck injury.  See also, VA treatment records dated November and December 1989.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his left shoulder, cervical spine, and cervical radiculopathy disabilities that are not already of record.  In addition, the Veteran is asked to provide any and all documentation, including worker's compensation records, pertaining to his work-related neck injury in 1989.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for left shoulder, cervical spine, and cervical radiculopathy disabilities on direct, presumptive, and secondary bases (to include as secondary to a service-connected left wrist disability).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from February 15, 2006.  If there are no VA medical records dated after February 15, 2006, this finding should be documented in the claims folder.

4.  After all of the above development is completed, return the Veteran's claim file to the examiner who performed the May 2009 VA examinations for an addendum, if available.  The examiner should note in the examination report that the claims file has been reviewed.  In particular, the examiner should address in an addendum the following issues:

* Express an opinion as to whether the Veteran's currently diagnosed left shoulder, cervical spine, and/or cervical radiculopathy disabilities, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner should consider the Veteran's report of continuity of symptoms since discharge from service in reaching this conclusion.  Please Note: The examiner must express opinions about the left shoulder disability, cervical spine disability, and cervical radiculopathy.  The examiner must provide a complete rationale for any stated opinion.

* Express an opinion as to whether the Veteran's currently diagnosed left shoulder, cervical spine, and/or cervical radiculopathy disabilities are proximately due to, the result of, or caused by the Veteran's service-connected left wrist disability.  If not, the examiner is then asked to express an opinion as to whether the left shoulder, cervical spine, and/or cervical radiculopathy disabilities are aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected left wrist disability.  Please Note: The examiner must express opinions about the left shoulder disability, cervical spine disability, and cervical radiculopathy.  The examiner must provide a complete rationale for any stated opinion.

If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to address the questions posed immediately above.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  A complete rationale for any stated opinion is required.

5.  After the requested addendum and/or examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The addendum and/or examination report should be returned to the examiner if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


